 UNITED ARTISTS COMMUNICATIONSUnited Artists Communications,Inc.andInterna-tionalAlliance of Theatrical Stage Employeesand Moving Picture Machine Operators of theUnited States and Canada, Southern Associationof I.A.T.S.E. District No. 2 Locals,AFL-CIO,and its Constituent Local Unions No.215, 297,504, 521,577, 709,and762 andInternationalAlliance of Theatrical Stage Employees andMoving Picture Machine Operators of UnitedStatesandCanada, Southern Association ofI.A.T.S.E.DistrictNo. 2 Locals,AFL-CIO,and its Constituent Local Union No. 294. Cases21-CA-21653 and 21-CA-22248 (formerly 28-CA-7358)14 February 1985DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISOn 28 November 1983 Administrative LawJudge Richard D. Taplitz issued the attached deci-sion.The General Counsel, the Charging Party,and the Respondent filed exceptions and supportingbriefs, and the Respondent filed an answering brief.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions only to the extent consistent with thisDecision and Order.This proceeding raises issues under Section 8(d)of the Act regarding the obligation of a party re-ceiving notice of the proposed termination ormodification of a collective-bargaining agreementto notify mediation services before implementingchanges in terms and conditions of employment.Relying onPeoria Painting Contractors,204 NLRB345 (1973), enf. denied 500 F.2d 54 (7th Cir. 1974),andHooker Chemicals Corp.,224NLRB 1535(1976), enf. denied 573 F.2d 965 (7th Cir. 1978), thejudge found that the Respondent violated Section8(a)(5) and (1) by unilaterally implementing newconditions of employment without first resorting toa 30-day mediation period by Federal and state me-diation services under Section 8(d)(3) and (4). Forthe reasons set forth below, we are persuaded bythe reasoning of the United States Court of Ap-peals for the Seventh Circuit in denying enforce-ment inPeoria PaintingandHooker Chemicals,andwe shall overrule the Board's decisions in thoseIThe Charging Party has excepted to some of the judge's credibilityfindings The Board's established policy is not to overrule an administra-tive la", judge's credibility resolutions unless the clear preponderance ofall the relevant evidence convinces us that they are incorrectStandardDry Wall Products,91NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir1951)We have carefully examined the record and find no basis for re-versing the findings75cases and dismiss the consolidated complaint in thisproceeding.The essential facts are as follows. For manyyears the Respondent and District 2 Stage Employ-ees IATSE and its constituent, Southern CaliforniaLocals, have been parties to a series of collective-bargaining agreements covering projectionists em-ployed by the Respondent. The Respondent hasalso been a party to a series of collective-bargain-ing agreements with District 2 and IATSE Local294 in Phoenix, Arizona, covering projectionists inPhoenix and Scottsdale, Arizona. On 1 December1981District 2, on behalf of the Southern Califor-nia Locals, advised the Respondent by letter of itsdesire to meet for the purpose of negotiating a newbargaining agreement to take effect at the termina-tion of the existing contract on 31 January 1982.District 2's reopener followed Local 294's notice of7May 1981 advising the Respondent of its desireto negotiate on its own a new agreement coveringtheArizona projectionists to succeed the existingagreement also terminating on 31 January 1982.Pursuant to these notices by District 2 and Local294, the parties commenced negotiations in January1982.As set forth in detail in the judge's decision,the parties bargained for several months thereafter,but failed to reach agreement.2 The principal issueand stumbling block in the negotiations concernedthe proposed alteration of certain existing workduties and practices in the projection room. Aftercontinued negotiations proved unsuccessful, theRespondent notified District 2 on 21 September1982 that the Respondent would implement itsmost recent and final offer effective 11 October1982 in the southern California unit. On 10 October1982 District 2 authorized a strike because of theRespondent's announced changes in working con-ditions.On 11 October 1982 the Respondent imple-mented its final proposal, and the projectionists inthe southern California unit refused to work undertheRespondent's newly established work rules.Thereafter, on 6 December 1982, the Respondentimplemented its final proposal in the Arizona bar-gaining unit, and the employees in the unit refusedtowork under these new working conditions. Nei-ther the Respondent nor District 2 or Local 294formally notified Federal or state mediation serv-ices of the existence of a dispute before the imple-mentation of the new terms and conditions of em-ployment. On 26 January 1983 the Respondent for-mally notified the mediation services of the exist-ence of a dispute.2 In September 1982 District 2 notified theRespondentthat Local 294and the Arizona unit would henceforthbe represented in negotiations byDistrict 2Theparties thereafter negotiated on a joint basisfor bothunits274 NLRB No. 17 76DECISIONSOF NATIONALLABOR RELATIONS BOARDThe General Counsel and the Charging Partycontend that once the Respondent received writtennotice of the proposed modification of the existingbargaining agreements under Section 8(d)(1) theRespondent was required under Section 8(d)(3) and(4) to continue in full force and effect all the con-tractual terms and conditions of employment of theprojectionists in both the southern California andArizona bargaining units for a 30-day period fol-lowing formal notification to the mediation servicesof the existence of a dispute. Because the mediationservices were not formally notified of the existenceof a dispute before the Respondent's implementa-tion of the changes in employees' terms and condi-tions of employment, the consolidated complaintalleged, and the judge so found, that the Respond-ent thereby violated Section 8(a)(5) and (1). TheGeneral Counsel does not contend that the Re-spondent otherwise failed to bargain in good faithduring contract negotiations or that the Respond-ent implemented the change before reaching agood-faith impasse in bargaining.Section 8(d) of the Act provides in pertinent partas follows:Provided.That where there is in effect a col-lective-bargaining contract covering employ-ees in an industry affecting commerce, theduty to bargain collectively shall also meanthat no party to such contract shall terminateor modify such contract,unless the party desir-ing such termination or modification-(1) serves a written notice upon the otherparty to the contract of the proposed termina-tion or modification sixty days prior to the ex-piration date thereof, or in the event such con-tract contains no expiration date, sixty daysprior to the time it is proposed to make suchtermination or modification;(2) offers to meet and confer with the otherparty for the purpose of negotiating a newcontract or a contract containing the proposedmodifications;(3) notifies the Federal Mediation and Con-ciliation Services within thirty days after suchnotice of the existence of a dispute, and simul-taneously therewith notifies any State or Terri-torial agency established to mediate and con-ciliatedisputeswithin the State or Territorywhere the dispute occurred, provided noagreement has been reached by that time; and(4) continues in full force and effect, withoutresorting to strike or lockout, all the terms andconditions of the existing contract for a periodof sixty days after such notice is given or untilthe expiration date of such contract, whichev-er occurs later. . . . [Emphasis added.]InHooker Chemicals,above at 1538, the Boardinterpreted the foregoing provision as follows:[B]efore any action is taken to undermine thecontinuity and stability of the collective-bar-gaining relationship, the partiesmust allowmediation efforts to take place for 30 days. Inother words, when a notice of dispute is un-timely filed, the 60-day period referred to inSection 8(d)(4) is tolled so that mediation ef-fortsmay take place for the 30-day period en-visioned by Section 8(d)(3) of the Act.As in the instant proceeding, the employer inHooker Chemicalsoccupied the status of a nonini-tiating party under Section 8(d)(1), i.e., the unionand not the employer had tendered a written noticeunder Section 8(d)(1) of a proposed termination ormodification of a collective-bargaining agreement.Although conceding that the employer as the non-initiating party had no statutory obligation underSection 8(d)(3) to file a notice of dispute with themediation services, theHooker ChemicalsBoardfound that in order to facilitate recourse to the me-diation services the noninitiating party "may find itnecessary to file such a notice or compel the otherparty to do so, if it intends to resort to economicactions without violating the Act."3 Based on thisinterpretation of Section 8(d) and notwithstandingnumerous bargaining sessions and the passage ofwell over 1 year from the date of the 8(d)(1) noticeof termination in the Arizona bargaining unit andapproximately 10 months from the date of the8(d)(1) notice in the southern California unit, thejudge found that the Respondent was not privi-leged to implement its final proposal even though itwas the noninitiating party.As found by the Seventh Circuit in denying en-forcement toHooker Chemicals,the concept ofshifting the burden of filing the 8(d)(3) notice ofdispute to the noninitiating party in order to estab-lish a uniform 30-day mediation requirement is amatter of policy that simply is not reflected in thestatutory language of Section 8(d). Thus, it is evi-dent from a fair reading of Section 8(d) that thenotice burdens of that provision fall exclusively, inthewords of the statute, on "the party desiringsuch termination or modification." Although theparticipation of the mediation services is clearly animportant and principal policy interest embodied inSection 8(d), we will not interpret the statute in a3We recognize that, unlike the lockout undertaken by the employer inHooker Chemicals,the Respondent herein did not resort to a lockout, butinstead implemented changes in existing terms and conditions of employ-mentIt is well established, however, that in appropriate circumstancesthe notice provisions of Sec 8(d) apply even when no strike or lockout isinvolvedMar-Len Cabinets,243 NLRB 523, 534 (1979), enfd in part 659F 2d 995, 998 (9th Cir 1981) UNITED ARTISTS COMMUNICATIONSmanner mandating a rigid and absolute 30-day me-diation requirement when the initiating party pos-sessing the notice burden has made no effort to sat-isfy its notice obligations and thereby has fore-closed the noninitiating party's right to resort toeconomic weapons or,as here, to implement newterms and conditions of employment.We agreefullywith the Seventh Circuit's observation thatthe wording of Section 8(d) and its legislative his-toryindicate that the method Congress chose toserve the purpose of facilitating the involvement ofthe mediation services"was to assign to one party,the initiating party, a fixed and definite responsibil-ity for notifying the mediation services."HookerChemicalsCorp. v.NLRB,above,573 F.2d at 970.See alsoAmaxCoal Co. v. NLRB,614 F.2d 872,889 (3d Cir.1980). Because the Board's rationale inPeoriaPaintingandHooker Chemicalseffectivelyplaces the burden of notification on the noninitiat-ing party,it is at odds with the language of thestatuteaswrittenbyCongress.4Accordingly,rather than continue to perpetuate the anomaly thata party having no obligation to file a notice of dis-pute must nonetheless do so if it desires to under-take otherwise lawful economic action,we over-rulePeoria PaintingandHooker Chemicals.We nowhold that the burden of notifying the mediationservices of a dispute under Section 8(d)(3) and (4)rests exclusively with the initiating party and thatthe initiating party's failure to file such a noticecannot serve to preclude the noninitiating partyfromundertakingotherwise lawful economicaction.We shall therefore dismiss the consolidatedcomplaint in its entirety.5ORDERThe complaint is dismissed4The judge citedFort Smith Chair Co,143 NLRB 514 (1963), enfd336 F 2d 738 (D C Cir 1964), in support of the proposition that the 60-day period set forth in Sec 8(d)(4) must include the 30-day period speci-fied in Sec 8(d)(3) InFort Smith,the initiating party failed to tender the8(d)(3) notices to the mediation services and its resulting strike was there-fore unlawful from its inceptionAccordingly, it is evident thatFortSmithinvolved the failure of theinitiating partyto tender the requirednotices and the consequent limitation of its right to take economic actionin such circumstances In contrast, the instant proceeding concerns theissue of limitations on the right of thenoninitiating partyto take otherwiselawful economic action5 In view of our dismissal of the consolidated complaint, we find it un-necessary to address the propriety of the judge's remedy or his discussionof various Board and court casesDECISIONSTATEMENT OF THE CASERICHARD D TAPLITZ, Administrative Law Judge.This case was tried in Los Angeles, California, onAugust 10 and 11, 1983 The charge and the first and the77second amended charge in Case 21-CA-21653 were filedrespectively on October 8 and 22 and November 1, 1982,by International Alliance of Theatrical Stage Employeesand Moving Picture Machine Operators of United Statesand Canada, Southern Association of I A T S E DistrictNo. 2 Locals, AFL-CIO, and its Constituent LocalUnions No. 215, 297, 504, 521, 577, 709, and 762 (District2; the locals are referred to as the Southern CaliforniaLocals).A complaint issued in that case on January 31,1983.The charge in Case 21-CA-22248 (formerly Case28-CA-7358) was filed on March 7, 1983, by Interna-tionalAllianceofTheatricalStageEmployees andMoving Picture Machine Operators of United States andCanada, Southern Association of I A T S E. District No.2Locals,AFL-CIO, and its Constituent Local UnionNo. 294 (Local Union No. 294 is referred to as Local294 or the Phoenix Local; all of the above labor organi-zations are jointly referred to as the Unions). A com-plaint issued on that charge on April 18, 1983. An orderconsolidating cases and a consolidated amended com-plaint issued on June 23, 1983 The consolidated amend-ed complaint alleges that United Artists Communica-tions, Inc. (Respondent or the Company) violated Sec-tion 8(a)(1) and (5) of the National Labor RelationsAct. iIssuesThe primary issues are.1.Whether Respondent had a duty pursuant to Section8(d),(3) of the Act to notify state and Federal mediationservices before making unilateral changes at the expira-tion of a collective-bargaining agreement under circum-stances where the Unions initiated the request for negoti-ations.2.IfRespondent breached such a duty, what wouldthe appropriate remedy be?3.Whether a strike called by the Unions upon imple-mentation of the unilateral changes by Respondent con-stituted an unfair labor practice strikeAll parties were given full opportunity to participate,to introduce relevant evidence, to examine and cross-ex-amine witnesses, to argue orally, and to file briefs. Briefs,which have been carefully considered, were filed onbehalf of the General Counsel, Respondent, and theCharging Party.On the entire record of the case and from my observa-tion of the witnesses and their demeanor, I make the fol-lowingiWhen issued, the consolidated amended complaint contained allega-tions relating to Case 21-CA-22254 (formerly Case 32-CA-4921) At theoutset of the trial, the General Counsel and Respondent entered into aninformal settlement agreement resolving all aspects of that caseAfterconsidering the objections of the Charging Party, I severed Case 21-CA-22254 from the other cases in the consolidated complaint and approvedthe settlement agreementThose paragraphs of the consolidated com-plaint that related to Case 21-CA-22254 were stricken from that com-plaint In his brief, counsel for the Charging Party requests that the ap-proval of the settlement agreement be rescinded That request is denied 78DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACT1.JURISDICTIONRespondent, a Maryland corporation with its principaloffice at 172 Golden Gate Avenue, San Francisco, Cali-fornia, is engaged in the business of motion picture enter-tainment in California and Arizona where it operates var-ious theatersDuring the year immediately preceding is-suance of the complaint, Respondent derived gross reve-nues in excess of $500,000 from both its California andArizona operations and, during the same period, it pur-chased and received at its California and Arizona facili-ties goods valued in excess of $50,000 directly from sup-pliers located outside of California and Arizona. Thecomplaint alleges, the answer admits, and I find that Re-spondent is an employer engaged in commerce withinthemeaning of Section 2(6) and (7) of the Act. TheUnions are labor organizations within the meaning ofSection 2(5) of the Act.IITHE ALLEGED UNFAIR LABOR PRACTICESA. The Agreed-Upon FactsAn examination of the pleadings and stipulations in therecord reveals that the partiesare inagreement withregard to the number of the underlying facts.District 2 and the Southern California Locals are theexclusivecollective-bargaining representativesofRe-spondent's movie projectionistsin itstheaters in southernCalifornia (the southern Californiaunit).2District 2 and Local 294 are the exclusive collective-bargainingrepresentatives for Respondent's projectionistsin the Phoenix and Scottsdale, Arizona area (the Phoenixunit).3For many years Respondent has had a collective-bargainingagreement with District 2 and the SouthernCaliforniaLocals as well as with District 2 and thePhoenix Local The latest contract in both units expiredon January 31, 1982.From early 1982 to September 9, 1982, Respondent,District 2, and the Southern California Locals engaged innegotiations for a new contract in the southern Califor-nia unit.On September 9 Respondent presented its finaloffer to District 2 and the Southern California Localsand notified those unions that theterms andconditions2The full description of the unit isAll full-time and regular part-time employees of operating or projec-tion rooms and operators of apparatus in connections appertainingthereto employed by Respondent at its theaters identified as followsWestminster Mall,Westminster Twin, UA Cinemas in Costa MesaUA Cinemas, the City of Orange, UA Movies, Brea ShoppingCenter (Local 504), Cerntos Mall, Cerntos Twin, UA MarketplaceMovies, LongBeach(Local 521), UA Cinemas, Tyler Mall, UARiversideMovies, UA Movies, Montclair (Local 577), Glass HouseMovies, San Diego, UA Cinemas, El Cajon (Local 297), SantaMaria,UA Cinemas (Local 762), UA Movies, Bakersfield (Local215), and UA Movies, Thousand Oaks (Local 709), excluding allother employees, guards, and supervisors as defined in the Act, con-stitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act3A full descriptionof that unit isAllmoving picture projectionists employed by Respondent at itsPhoenix and Scottsdale, Arizona facilities, excluding all other em-ployees, guards and supervisors as defined in the Act, constitute aunitappropriate for the purposes of collective bargaining within themeaning of Section 9(b) of the Actof the offer would be implemented on October 11, 1982.By letter dated October 6, 1982, Respondent notifiedDistrict 2 of the new schedule that would be put intoeffect on October 11. The schedule does not indicatehow many employees would be needed with relation tothe job needs before the changeFrom early 1982 to November 8, 1982, Respondent,District 2, and the Phoenix Local met to negotiate a newcontract in the Phoenix unit. On November 8, 1982, Re-spondent presented its final offer to those unions and no-tified them that the terms and conditions of the offerwould be implemented on December 6, 1982.On October 11, 1982, Respondent unilaterally imple-mented the terms of its final offer in the southern Cali-fornia unit and on December 6, 1982, it unilaterally im-plemented its final offer in the Phoenix unit. In neithercase did it give notice to the Federal Mediation andConciliation Service nor the appropriate state concilia-tion service before putting the changes into effect. Theimplementation of the final offers resulted in a reductionin the number of available unit jobs and the reduction ofthe number of employees in both bargaining units.On October 11, 1982, Respondent's employees in thesouthern California unit went out on strike and on De-cember 6, 1982, the employees in the Phoenix unit alsostruck.None of the unions have ever filed a notice to the stateor Federal mediation services with regard to the inci-dents described in the complaint.B. Findings Based on the Evidence1.Background-changes in technologyTraditionally a projectionist has been on duty in theprojection room whenever a movie was being shown.4Until about 10 or 13 years ago there was no questionthat the duties of the projectionist required his constantpresence. The projector made use of carbon arc lampsthat contained no fail-safe systems and had to be super-vised. The filmcame in20-minute reels and there was noautomaticway for changing from one reel to another. Inaddition the projectionist had tomaintainthe equipment,thread the film and rewind it at the end, splice brokenfilm,keep the proper focus,maintainthe sound level,and ingeneral attend to the operation of the equipment.About 10 or 13 yearsago allof Respondent's theaterswere equipped with more modern systems. Zenon lampsreplaced the carbon arcs. The new lights could be re-placed routinely before the end of their life expectancyand they did not need thesametype of care as thecarbon arcs. A new "platter" system was used wherebythe projectionists could join together the 20-minute reelsof film so that the entire picture could be shown withoutany changing of reels. From Respondent's point of viewprojectionistswere oftensittingin the projection roomwith nothing to do throughout the entire showing of thepicture. From the Unions' point of view the projection-istswere still needed for the maintenance of the equip-4More than one screen could be used from one projection room UNITED ARTISTS COMMUNICATIONSment, the sound levels, the adjustment of focus, the splic-ing of broken film and other necessary mattersIn later 1981 Respondent negotiated with variousIATSE unions in northern California They arrived at anagreement under which there were major changes in theduties of the projectionists. Under the new contract theprojectionists travel from one theater to another At eachtheater the projectionists would thread the projector, dopreventive maintenance and other work, and then moveon to a new theater where he would repeat those tasks.During the showing of the film there would often be noprojectionist in the booth. If the film broke and had tobe spliced or adjustments to sound or focus were needed,itwould be done by a management official. The resultwas that many fewer projectionists were needed. Thedispute involved in this case arose when Respondentadopted this new procedure in southern California andPhoenix.2.The negotiations for a new contract andnotification of the mediation services ,The most recent collective-bargaining agreement inthe southern California and Phoenix bargainingunits ex-pired on January 31, 1982. That contract contained aprovision that a projectionist had to be in the boothwhenever a movie was shownIn both the Phoenix and the southern California bar-gaining units,the unions werethe initiatingparties inopening negotiations for a new contract. By letter datedDecember 1, 1981, Walter Blanchard, the vice chairmanand secretary-treasurer of District 2, on behalf of theSouthern California Locals, advised James Gallagher,general manager of Respondent, of the unions' wish tomeet for the purpose of negotiating the terms of a newagreement to take effect upon theterminationof the thenoutstanding contract.5For many years the Phoenix Local bargained as partof District 2. However,itbegan negotiationsfor a newcontract independently from District 2. On May 7, 1981,Nugget Cornell, abusiness agentfor the Phoenix Local,sentRespondent a telegramstatingthat the PhoenixLocal would negotiate the contract on its own. The tele-gram requested Respondent to let the union know whenthey could meet. Cornell credibly testified that he re-opened the contract for negotiations through a telephonecall he made to Gallagher, the general manager of Re-spondent. Respondent and the Phoenix Local held theirfirstmeeting shortly after the contract expired on Janu-ary 31, 1982During the summer of 1982 Respondent and the Phoe-nix Local held three negotiatingsessionsinScottsdale,Arizona, in which the Phoenix Local negotiated inde-pendently of District 2 At a meeting with District 2 andthe Southern California Locals in September 1982 Blan-chard, the vice chairman and secretary-treasurer of Dis-trict2, informed Respondent that the Phoenix Localwould from that point on be represented by District 2.Subsequent negotiations were held jointly.5The letter stated that District 2 was acting on behalf of the unionslisted on its letterheadThat letterhead did not list the Phoenix Local79The first negotiating session between Respondent andDistrict 2 was held on January 21, 1982. Respondenttook the position that it considered the existing practicesin the projection room to be featherbedding and it pro-posed an arrangement similar to the one that had beennegotiated in northern California in which the projec-tionistswould go from theater to theater. Respondenttook the same position with the Phoenix Local. District2 proposed a 1-year extension of the existing contract.Respondent and District 2 held 16 negotiatingsessionsduring which all aspects of a proposed contract were dis-cussed.Agreement was reached with regard to someproposals but not with regard to others. The parties dis-cussed and could not agree on such matters as changes inthewage structure and a "buy out" proposal by theUnions that would compensate employees who would nolonger have jobs if the Company's proposals were ac-cepted.By letter dated September 21, 1982, Respondent,through its attorney, J. Mark Montobbio, sent District 2a copy of Respondent's final offer that had been present-ed to District 2 at a negotiating session on September 9,1982, and requested the Union to submit the offer to itsmembership for a ratification vote. The letter stated thatthe offer constituted Respondent's best and final offerand that if it was not accepted Respondent would imple-ment its proposal in the southern CaliforniauniteffectiveOctober 11, 1982.On October 8, 1982, a high-level meeting was held be-tweenRespondent'spresident,RobertNaify,andIATSE's International vice president, Steven D'Inzillo.No agreement was reached On October 11, Respondentunilaterally implemented the terms of its final offer in thesouthern California unit. Under that newly implementedproposal, there was no work available for asubstantialnumber of Respondent's employees.By letter dated November 22, 1982, Respondent,through its districtmanagerLee Josselyn, notifiedNugget Cornell, the businessagentof the Phoenix Local,that on December 6, 1982, Respondent would implementits proposal to the Phoenix Local. The new plan was im-plemented on December 6, 1982 and, as with the south-ern California unit, there was a substantial reduction inthe number of projectionists who are needed to do theavailable work.There is extensive testimony in the record concerningwhat was said and done at the variousnegotiating ses-sions.That testimony would have been necessary if therewere a contention in this proceeding that Respondenthad engaged in surface bargaining, had sought to under-minethe bargaining agent, had unilaterally made changesin the absence of impasse, or lacked good faith in tryingto reach an agreement. However, none of those mattersare at issue.The only wrongdoing alleged in the com-plaint or litigated at the trial related to Respondent's im-plementation of changes in conditions of employment atthe expiration of the collective-bargaining agreementwithout giving notice to Federal and state mediationservices pursuant to Section 8(d) of the Act. It is undis-puted that Respondent did make the changes discussedabove It is also undisputed that Respondent failed to 80DECISIONSOF NATIONAL LABOR RELATIONS BOARDgive any notice to the state and Federal mediation serv-ices before making those changes. Respondent did giveformal written notice to the mediation services, but thatwas well after the changes were put into effect. On Janu-ary 26, 1983, Respondent's attorney Montobbio notifiedthe Federal Mediation and Concilliation Service, the Ari-zona Industrial Commission, Labor Department, and theCalifornia StateMediation and Conciliation Service ofthe dispute on the form prescribed by the Federal Medi-ation and Conciliation Service.Though none of the unions gave the state or Federalmediation services a formal written notice of the disputeand Respondent only notified those services after thechangeswere put into effect, the Federal MediationService was aware of the dispute and actually took partin the negotiations before the changes in the Phoenixunitwere put into effect.Walter Blanchard, the vicechairman and secretary-treasurer of District 2, crediblytestified that it was his understanding that IATSE Inter-nationalvicepresident andDistrict2 representativeSteven D'Inzillo requested the Federal mediation serviceto conduct a meeting. The Federal mediator must havereceived notice of the dispute on or before November 1,1982, because on November 1 Respondent's general man-ager Levin sent a letter to D'Inzillo and to Blanchard ofDistrict 2 confirming a conversation of that date inwhich a meeting was requested for November 8, 1982,between Respondent and the District 2 Locals after ameeting with the Federal mediator at 10 a.m regardingthe Phoenix Local. On November 8, 1982, Respondentmet with the Federal mediator, District 2, and the Phoe-nixLocal.On January 20, 1983, another meeting washeld between the Federal mediator, District 2, and thePhoenix Local. No agreement was reached in any ofthose meetings.3.The strikeOn October 10, 1982, the day before Respondent im-plemented the changesin thesouthern California unit, 15delegates to District 2 held a meeting at which they au-thorized a strike in the southern California unitWalterBlanchard is vice chairman and secretary-treasurer ofDistrict 2. He testified that at the meeting the delegatesdiscussed their belief that Respondent was locking themout without the benefit of proper notification to the me-diation and conciliation service. He averred that theyalso discussed their belief that Respondent was not bar-gainingin good faith. According to Blanchard the strikewas authorized because of those things. I am unable tocreditBlanchard with regard to his assertion that thelack of notice was discussed at the meeting or was con-sidered in connection with the reason for the strike vote.His testimony in that regard was equivocal and his de-meanor did not inspire confidencein hisveracity. He tes-tified that he was sure that he must have spoken aboutthe notice and then testified that he could not recall spe-cificallydoing so.When asked who spoke about thenotice, he replied that he believed that a number ofpeople did. He was unable to identify any individualThough theunionvoted to strike, thereisnoindicationthat anyone considered whether the union had to filenotice before striking. District 2 filed a charge and twoamended charges involving the southern California unit.Though the charge alleged in general terms that therewas a refusal to bargain within the 6 months immediatelypreceding the filing of a charge, there was no specificmention of a failure to file notice. In a 23-page affidavitthat Blanchard gave to the Board on October 28, 1982,there is a detailed explanation of why the union felt thatRespondent refused to bargain in good faith. In the affi-davit Blanchard states that theuniondid not give noticeto Federal or state mediation services. However, there isno mention of a meeting of delegates prior to the strikeatwhich the reasons for a strike were discussed. There isno indication in the affidavit that the strike was motivat-ed in any part by Respondent's failure to give notice tothemediation services, or that he was even aware thatRespondent had any obligation in that regard.In sum, Ibelieve that the "notice"issuewas not considered byDistrict 2 in determining to strike and that issue was in-serted as an afterthought well after the strike began. Ifind that District 2 and the Southern California Localsdecided to strike in the southern California unit becauseRespondent was about to change the working conditionsas described above.On October 11, 1982, about 10 projectionists in thesouthern California unit reported for work. They weretold by Respondent that they would be permitted towork only under the changed conditions of employment.They refused to go to work under those conditions.6 Asof the date of the trial, none of the projectionists whoworked in the southern Californiaunitreported back tothe job to work under the changed conditions. Also as ofthe dateofthe trial,Respondent had not hired anyre-placements for those projectionists. Apparently the workis being done by management personnel.A similar scenario unfolded in the Phoenix bargainingunit.On December 5, 1982, there was a membershipmeeting of the Phoenix Local at which the members re-jected Respondent's proposed contract. The employeesvoted to strike because they were not satisfied with theterms of the proposed contract.? When projectionists inthe Phoenix unit went to work on December 6 theywere asked by Respondent's representatives whetherthey would work under the terms that Respondent hadproposed and they replied that they wanted to go towork under the terms of the old contract. Respondent'srepresentativessaidthey could only work under the newterms.At that point the employees began to picket. Asof the date of the trial, none of the projectionists whohad worked under the expired agreement in the Phoenixunit reported to work under the new conditions. Also, asof the date of the trial, Respondent hired no replace-ments for those projectionists.86The record is not clear with regard to how many jobs were availableunder the changed conditions Blanchard testified that before the changeabout 50 employees were needed and after the change only about 8would be required However, he further testified that he wasnot sure Ido not believe that Blanchard was a reliable witness and I do not rely onhis guess with regard to the amount of work available7These findings are based on the credited testimony of Nugget Cor-nell, the business agent of the Phoenix Local6Larry Levin, Respondent'sgeneral manager,testified that jobs arestillavailable for projectionists if they want to work under the changedconditions UNITED ARTISTS COMMUNICATIONSC. Analysis and Conclusions1.The refusal to bargainIf an arbitrator were empowered by the parties to re-solve the disputein aninterest arbitration by setting newcontract terms, he or she might well evaluate the histori-cal rights and duties of the parties, the evolution of tech-nological change, the ability of the various parties toabsorb the impact of such change and all the equities in-volved I have no such luxury. The complaint was nar-rowly drawn and the onlyissuesin this case are thoseframed by the complaint and the answer. The gravamenof the General Counsel's case is that Respondent madeunilateral changes after the expiration of the collective-bargaining agreement without giving notice to the medi-ation services as required in Section 8(d)(3) of the Act.There is no allegation related to surface bargaining, tochanges in the absence of impasse, or to any aspect ofthe bargaining obligation other than that connected tothe notice requirement. There is no allegation that Re-spondent violated Section 8(a)(3) or that there were anydischarges or constructive discharges that violated theAct. As the case turns on the notice requirements of theAct, the starting point must be the wording of the Actitself.The relevant parts of Section 8(d) read:where thereis ineffect a collective-bargainingcontract covering employees in an industry affect-ing commerce, the duty to bargain collectively shallalsomean that no party to such contract shall ter-minate or modify such contract, unless the party de-siring such termination or modification-(1) serves a written notice upon the other partyto the contract of the proposed termination ormodification sixty days prior to the expiration datethereof . . . ;(2) offers to meet and confer with the other partyfor the purpose of negotiating a new contract or acontract containing the proposed modifications;(3) notifies the Federal Mediation and Concilia-tion Service within thirty days after such notice ofthe existence of a dispute, and simultaneously there-with notifies any State or Territorial agency estab-lished to mediate and conciliate disputes within theState or Territory where the dispute occurred, pro-vided no agreement has been reached by that time;and(4) continues in full force and effect, without re-sorting to strike or lockout, all the terms and condi-tions of the existing contract for a period of sixtydays after such notice is given or until the expira-tion date of such contract, whichever occurs laterThe 60-day waiting period specified in Section 8(d)(4)has been deemed to include the 30-day waiting period setforth in Section 8(d)(3) The result is that the waitingperiod, before effectuating a change, must include a full30-day period after notification to the mediation services.As the Board held inFort Smith Chair Co.,143NLRB514, 519 (1963), enfd. 336 F.2d 738 (D.C. Cir. 1964),cert. denied 379 U.S. 838 (1964):81. it has also been concluded that, where late no-tices under Section 8(d)(3) to Mediation and Concil-iation Service are filed, the waiting period must beextended to include a full 30 days after the filing ofsuch notices in order to give mediation its intendedstatutory period in which to work.Section 8(d) has been interpretedso as to limitcontractchanges in the absence of proper notice even where nostrike or lockout is involvedNLRB v. Mar-Len Cabinets,659 F.2d 995, 997 (9th Cir. 1981).Section 8(d) provides that the party desiring to termi-nate or modify the contract shall follow the proceduresprescribed in Section 8(d)(1) through (4). Though an ar-gument could be made that both parties to the contractmay desire modification of the contract and thereforeboth have the duty to file the notices, the Board and thecourts have narrowly defined the statutoryterms It isonly the party who makes the first move to reopen thecontractwho is considered to be the "party desiringsuch termination or modification." Thatis the "initiatingparty" and the obligations of thatinitiatingparty do notswitch to the other party no matter what happens in thecourse of negotiations. As the Board held inFort SmithChair Co,supra, at 516-517:9The Trial Examiner has found, in effect, thatwhile Section 8(d) imposes its requirements uponthe party desiring to terminate or modify the con-tract, the duty of complying with these require-ments may at times shift from the party who initial-ly invokes that section to the other party. We per-ceive no basis in this section, or in the legislativehistory, for viewing the responsibility under thissection so tentatively. To make this section's contin-ued applicability to the party initially desiring thechange turn on the unpredictable course which theensuing bargaining may take is to bring the disquietof a potential lockout or a strike into an area whereCongresswanted quiet-indeed, a "cooling-off"period.We therefore conclude contrary to the TrialExaminer that, by serving notice of its desire to ter-minate the existing contract and to negotiate a newagreement, the Union took upon itself the responsi-bility for complying with the remaining require-' See alsoUnited Furniture Workers ofAmerica v NLRB,336 F 2d 738,741 (D C Cir 1964), cert denied 379 U S 838 (1964), where that courtheldthe Board read Section 8(d), correctly we think, as expresslyputting the responsibility for giving the required notices, under §8(d)(3) as well as under § 8(d)(1), upon the party to the contractwho raises the possibility of industrial conflict by moving to open upto the existing contractual arrangementsOnce the contract isthrown out on the table for re-bargaining at the instance of oneparty, counter-proposals are normally forthcoming, and the course ofbargaining frequently tends to become a dim and tangled thicket inwhich it is easier to sense the lurking threat of industrial strife thanto see from what quarter it comes Because this is the likely courseof events once an initiative is taken to change a contract, and be-cause Congress believed that it was imperative in the public interestfor disinterested and expert third parties to have an opportunity tobring the parties together, the burden of giving the notices was, notunreasonably, placed on the party who voluntarily elects to putthese events in train 82DECISIONSOF NATIONALLABOR RELATIONS BOARDments of Section 8(d) before engaging in a strikeand that its failure to file the notices required bySection 8(d)(3) caused the strike to be unlawfulfrom its inceptionIn the instant case it is clear that the Unions were theinitiatingparties. Itwas the union in both bargainingunits that opened negotiations Respondent contends thatithad no duties under Section 8(d)(1) through (4) of theAct because those duties are required only of the initiat-ing party. i ° If Respondent did not have any duty underSection 8(d)(1) through (4), it could not breach such aduty Such a position finds some support in earlier Boardcases.Royal Packing Co,198 NLRB 1060, 1068 (1972),enfd. 495 F 2d 1075 (D.C Cir. 1974),Fibreboard PaperProducts Corp.,130 NLRB 1558, 1573 (1961), reconsid-ered and reversed on other grounds 138 NLRB 550(1962), enfd. 322 F 2d 411 (D.C Cir 1963), affd. 379U.S 203 (1964). However, the Board took a differenttack inPeoriaPaintingContractors,204NLRB 345(1973), enf denied 500 F 2d 54 (7th Cir. 1974) In thatcase the union, who was the initiating party, did not filetimely notice to the mediation services. The companylocked out its employees the day after the contract ex-pired. That was more than 60 days after the union's serv-ice of an 8(d)(1) notice but less than 30 days after theunion served an 8(d)(3) notice. The administrative lawjudge held that the company was not privileged to resortto a lockout without regard to the requirements of Sec-tion 8(d) merely because of a default on the part of theunion to meet those requirements The Board adoptedthe administrative law judge's findings and conclusionswithout any comment The Seventh Circuit Court ofAppeals had a great deal of comment. In refusing to en-force the Board Order that court held.The Administrative Law Judge concluded as amatter of law that the Association violated Section8(d)(4). Since the command of Section 8(d)(4) wasdirected only to theinitiatingparty since the Union,not the Association,initiatedthis dispute, the Asso-ciation cannot be held liable for violating Section8(d)(4), on which the findings of unfair labor prac-tices violative of Section 8(a)(5) and (1) were predi-cated.Furthermore, there is nothing in the legislativehistory of the Act which suggests either that theextent of the "cooling-off" period is variable, de-pending on when the initiating party chooses tonotify the mediators, or that the mediation provi-sion is operative independently of the entire Section8(d) scheme. On the contrary, the legislative historysuggests that notice to the mediation services withinthirty days after notices is given to the other party11The preamble to Sec 8(d)(l)-(4) states that no party shall make amodification unless the party desiring "such" modification gives the re-quired notices It thus apears that no party can make the modificationsdesired by the initiating party unless the notices are givenHere Re-spondent did not make the modifications desired by the Unions (whowere the initiating parties)The wording of Sec 8(d) does appear toplace all the obligations of Sec 8(d)(l)-(4) solely on the initiating partyimplies the corresponding obligation by the nonini-tiating party to bargain in good faith during the re-maining portion of the sixty-day period. Thus, oncethe noninitiating party has observed its duty to bar-gain collectively during the sixty-day period subse-quent to receiving notice, it has fulfilled its dutyunder Section 8(d), whether or not the initiatingparty has met its obligation under Section 8(d)(3) tonotify state and federal mediatorsInHooker Chemicals Corp.,224 NLRB 1535 (1976), enf.denied 573 F 2d 965 (7th Cir. 1978), the Board had anopportunity to reconsider itsPeoriadecision in the lightof the Seventh Circuit's refusal to enforce it. The factswere very similar to those inPeoriaThe union was theinitiatingparty, it gave notice required by Section8(d)(1); it did not give timely notice to the mediationservices, and the employer locked out its employeesmore than 60 days after the 8(d)(1) notice but less than30 days after the 8(d)(3) notice to the mediation services.The Board decided to follow itsPeoriadecision andfound that the company violated the Act, holding (at1538).It isundisputed that the noninitiating party, here theRespondent, does not have any obligation underSection 8(d)(3) to file such a notice But since theobligation of Section 8(d)(4) falls equally on bothparties, the noninitiating party, in order to complywith its duty to maintain the status quo during thestatutory period of mediation, may find it necessaryto file such a notice or compel the other party to doso, if it intends to resort to economic actions with-out violating the Act. Although this appears to shiftthe burden of filing the notice of dispute, it operatesto facilitate the mediation period which is the cruxof Section 8(d)(4) of the ActThe Seventh Circuit in denying enforcement of theBoard Order held (573 F.2d at 967-968):The Board's position was that the employer vio-lated 8(d)(4) by locking out its employees before themediation services had 30 days to intervene, eventhough the burden to notify the mediation serviceswas clearly on the union. We refuse to enforce thisconstruction of 8(d) because it requires contortingthe statute's plain language without any clear indi-cation of legislative intent suggesting such a perver-sionWe are of the opinion that the employer ful-filled its statutory duties under 8(d) by bargaining ingood faith until the contract expiredIt has long been Board policy to require administrativelaw judges to follow Board rather than circuit court law,where there is a conflict between the two, until suchtime as the Supreme Court has ruled.Regency atRodeway Inn,255NLRB 961 fn 2 (1981);Iowa BeefPackers,144 NLRB 615 (1963), enf. denied in part 331F 2d 176 (8th Cir 1964). In the instant case Respondent,the noninitiating party, modifed the contract after the ex-piration of that contract under circumstances where themediation services did not have the full 30 days' notice UNITED ARTISTS COMMUNICATIONSof the existence of a dispute. Unless some other defenseissuccessfully raised, a finding is required under theBoard'sPeoriaandHookercases, supra, that Respondenthas refused to bargain in violation of Section 8(d) andSection 8(a)(5) of the Act. Respondent has not advancedany additional defenses that would preclude such a find-ing. It is true that union officer Blanchard "understood"that another union agent requested the Federal Media-tion Service to conduct a meeting. Such meetings wereheld on November 8, 1982, and January 20, 1983. How-ever, even if an informal oral notice is sufficient to meetthe requirements of Section 8(d)i i and even if the noticeof one party can be relied on by the other party, 12 therewas no notice to the State Mediation Service. Suchnotice to the State Mediation Service is mandated to thesame degree as notice to the Federal Mediation Service.SeeRetailStoreEmployees Local 322 (Wilhow Corp), 240NLRB 1109 (1979)2.The status of the strikersAs found above in section B,3, the Unions decided tostrikebecauseRespondentwas about to change theworking conditions and then struck when the changeswere implemented. District 2 and the southern CaliforniaLocals struck in the southern Californiauniton October11 and the Phoenix Local struck in the Phoenix unit onDecember 6, 1982. Both strikes were intended to putpressure on Respondent to accept terms and conditionsof employment that were desired by the Unions ratherthan those which Respondent had put into effect. Underordinary circumstances the strikes would have been eco-nomicinnatureHowever, in theinstantcase thechanges in conditions of employment that Respondentput into effect, though not improper in themselves, wereunlawful because proper notification had not been givento state and Federal mediation before the changes weremade. The Unions did not strike because of Respondent'sfailure to give that noticeThey struck because theywere dissatisfiedwith the changes. The question iswhether the failure to give notice sotaintedthe changesthat the strike should be considered to be an unfair laborpractice strikeAs the Board held inTufts Brothers, Inc.,235 NLRB808, 810 (1978).13An unfair labor practice strikeisonewhich iscaused in whole or in part by an unfair labor prac-ticeThe requirement of a causal connection be-tween the unfair labor practice and the strike is notsatisifiedmerely because the two coincidein time.It is necessary for theBoardto find that Respond-ent's unlawful conduct in fact constituted a contrib-uting cause to the strike that followed.In the instant case Respondent engaged in an unfair laborpractice by modifying the contract without proper noticehaving been given to themediationservices.The unionsstruck because of those modifications.Whether or not11SeeMine Workers Local1854 (Amax Coal Co),238 NLRB 1583,1609 fn 43(1978), enf denied in part 614 F 2d 872(3d Cir 1980)12NLRBvMar-Len Cabinets,659 F 2d 995,998 (9th Cir 1981)" See alsoWhisper SoftMills,267 NLRB 813 (1983)83the unions even knew of any notice requirements, themodificationswere unlawful because of the context inwhich they were given. Neither the failure to give noticestanding alone nor the modifications in the contractstanding alone were unlawful. It was the combinationthat violated the Act and I do not believe that the twoparts can be separated in assessing the motivation for thestrikes. I therefore find that the strikes were unfair laborpractice strikes and that the strikers were unfair laborpractice strikers.CONCLUSIONS OF LAW1.Respondent violated Section 8(a)(5) and (1) of theAct by unilaterally implementing and giving effect tocollective-bargaining proposals covering terms and con-ditions of employment of its employees in the southernCalifornia and the Phoenix bargaining units at a timewhen the notice provisions of Section 8(d)(3) and (4) ofthe Act had not been fully complied with.2.Respondent's employees in the southern Californiaand the Phoenix bargaining units who struck in protestagainst the changes made by Respondent engaged inunfair labor practice strikes and were unfair labor prac-tice strikers.REMEDYHaving found that Respondent has engagedin certainunfair labor practices, I recommend that it be ordered tocease anddesist therefrom, and to take certain affirma-tive action designed to effectuate the policies of the Act.The Charging Party, the General Counsel, and the Re-spondent are in sharp disagreement with regard to thenature of the remedyThe Charging Party takes the position that Respond-ent's late filed notice to the mediation service was of noeffect because it was given in the context of an outstand-ing unremedied unfair labor practice, that a status quoanteremedy is required, that all employees should be re-instatedwith full backpay, and that no change in theterms and conditions of employment should be alloweduntilafter the violation is fully remedied and a newproper notice to the mediation service isgiven. In itsbrief, the Charging Party argues at length for the propri-ety of such remedy. However, such a remedy would re-quire a substantial change inexistingBoard law Itwould not be appropriate under the cases cited below.The General Counsel contends that Respondent's em-ployees in the Southern California and the PhoenixLocal should be entitled to backpay for a limited time.Under the General Counsel's view of the case the back-pay should begin as of the date Respondent made theunilateralchange in each unit and end 30 days after Re-spondent gave notice of the dispute to the mediationservicesThe change in the southern California unit wason October 11, 1982, and the change in the Phoenix unitwas on December 6, 1982. Respondent gave notice tothe Federal and State Mediation Services on January 26,1983The General Counsel also contends that the em-ployees should be given the reinstatement rights due tounfairlabor practice strikers. Those two positions takenby the General Counsel appear to be inconsistent In the 84DECISIONSOF NATIONALLABOR RELATIONS BOARDabsence of a discharge or constructive discharge,strikersare not entitled to backpay until they offer to return andare refused.i 4That applies even to unfair labor practicestrikers.There is no allegation in the complaint,or find-ing in this decision that the employees were discharged,constructively discharged,or unlawfully denied reinstate-ment. As of the date of the trial none of the strikers hadoffered to return to workThe General Counsel places primary reliance for itsposition with regard to remedy onMar-Len Cabinets, 243NLRB 523 (1979),enf denied in part and remanded onother grounds 659 F.2d 995 (9th Cir. 1981), original deci-sion affirmed 262 NLRB 1398(1982). In that case theBoard found that a company violated Section 8(a)(5) ofthe Act intwo separate units, an inside and an outsideunit.With regard to the inside unit the Board held thatthe company violated the Act by refusing to bargain ingood faith and by unilaterally withdrawing recognitionfrom a union.Therewas no 8(d) notice issue in that partof the case.With regard to the outside unit the Boardfound that the company,who was the initiating party,violated the Act by unilaterally implementing its bargain-ing proposals without providing the mediation serviceswith timely notice of the dispute In that case the unionrefused to bargain in the outside unit because it took theposition that an associationwide contract covered thatunitThe company filed notices with the mediation serv-ices after it made its unilateral changes. The Board or-dered the company to make the outside employees wholefor loss ofwages and benefits incurred as a result of thecompany's unilateral implementation of its bargainingproposals from the time those proposals were implement-ed until 30 days after the notice to the mediation serviceswas given That is the relief sought by the GeneralCounsel in that instant caseThe Respondent contends that it has not violated theAct but goes on to argue that if a violation is found, itwouldbe curedby the posting of a notice and that abackpay award would constitute a penalty rather than aremedy.In support of that position the company citesFoxMidwestTheatres,158NLRB 1096, 1099-1100(1966). Thatcase was similar in many ways to the instantone. There the company made unilateral changes with-out giving the proper 8(d) notices and those changes re-duced the amount of available work The Board adoptedthe administrative law judge's decision which held:The only substantial problem posed by the recordis the contention of the General Counsel that the re-medial order to be entered herein require Respond-ent to reinstateWinburn and Bowman to theirformer positions and to make them wholeforanyloss of pay sufferedsinceOctober 6, together withinterest thereon at 6 percent per annum.Ifind nomerit to this contention.The General Counsel makes no claim, indeed therecord contains no evidence,that Respondent's con-14As the Board held inAbilities&Goodwill,241 NLRB 27,28 (1979),enf denied on other grounds 612 F 2d 6(1stCir 1979)strikingemployees-who have not been unlawfully dis-charged-are not entitled to backpay while engaged in a strikeunless and until they abandon the strike and request reinstatementduct in terminating either the contract or the em-ploymentof Winburnand Bowman was motivatedby union animusNor isthere any claim or evi-dence, exceptfor the failureto give the requirednoticeto the Federaland State authorities,that Re-spondent did not negotiate in good faith for a newcontract.On the contrary,Winburn's own testimo-ny requiresa finding that Respondent endeavoredin good faith to reach agreementwith the Union.Having failed to reachaccord,and being confront-ed with the Union'sdemand that the 49-hour guar-antee be continued Respondent was within its rightsin terminating the employment of these two men."The power [of theBoard] to command affirma-tive action is remedial,not punitive,and is to be ex-ercised in aid of the Board's authority to restrainviolations and as a meansofremovingoravoidingthe consequences of violation where those conse-quences are of a kind to thwart the purposes of theAct . . . . Here, thereis no basis for a finding thatthe [terminationsof the twomen] werea conse-quenceof the unfair labor practices found by [me,or that these terminations]in themselves thwart anypolicy of the Act,or that [the reinstatement andawardof backpay]would inany waymake theorder to ceasethe specifiedpractices any more ef-fective." [Emphasis supplied].Consolidated EdisonCo. of New York, Inc v. N.L.R.B.,305 U.S. 197,236.Here, reinstatementofWinburnand Bowman,and an awardof backpay,would bear no relation-ship to the violationsfound,nor would it remedy ortendto remedythe unfair labor practices found."The Act isessentially remedial. It does not carry apenal program declaringthe describedunfair laborpractices to be crimes.The Actdoes not prescribepenaltiesor finesinvindicationof public rights."Republic Steel Corp. v. N.L.R.B.,311 U S 7, 10 Toaward backpay to Winburnand Bowman becauseRespondent failed to givethe statutory noticewould be no less than the impositionof a fine orpenalty.It is mere speculation to assumethat thenegotia-tions between the partieswould havebeen morefruitful if the Federal or State authorities had beennotified In any event,the parties stipulatedthat theUnionitself gavenotice to these authorities on October8,1964,and Winburn testified that the parties hadfurther negotiationmeetingson October 27, andNovember4 and 27. It was also undisputed that Re-spondent on December7 andagain on December22, repeated its offerto have Winburnand Bowman"returnto work to do whatever work may be avail-ablewithout a guarantee of a certain amount ofwork per week "Notwithstanding this continuingstalematethrough December, the recordfails to dis-closethat eitherthe Federal or State authorities in-tervened notwithstandingthe Union's notice to suchauthorities givenon October8.Respondent's failureto give earlier notice must therefore,under the cir-cumstances existing here, be deemed to be no more UNITED ARTISTS COMMUNICATIONSthan a technical violation of the Act which causedno loss or harm to the Union or its members Togrant the General Counsel the relief requested byhim would constitute the imposition of a fine orpenalty for that technical violationThis I declineto do.The reasoning in that case is persuasive. Backpay, to be aremedy, must be geared to putting employees back in theposition they would have been in but for the unfair laborpractice.Though ambiguities may be construed againstthewrongdoer, there must be some basis to reasonablyinfer that the employees would have received theamount of backpay but for the unfair labor practice. Asin theFox Midwest Theatersdecision I do not believethat such a reasonable inference is warranted under thefacts of this case There is no allegation of overall bad-faith bargaining and apparently the parties had reachedan impasse. Basic problems relating to technologicalchanges were involved and the parties met and bargainedover the impact of those changes on many occasionsThe Federal Mediation Service was in fact involved inthose negotiations more than 30 days before the changesin the Phoenix unit were put into effect. The FederalMediation Service was involved in the negotiations inthe southern California unit after the changes had beenput into effect but was unable to make any contributionto the resolution of the probemm. The record does notgive a clear indication of how much work was availableafter the changes The Union never tested that matter be-cause as soon as the changes were made, a strike oc-curred and as of the date of the trial, no replacementshad been hired. In the absence of unlawful discharge orconstructive discharge strikers are not entitled to back-pay until after their offer to return to work has been re-fused.There are other cases where backpay has been award-ed to remedy a violation based on a failure to give 8(d)notices, but in each of them there are significant factualmatters that distinguish them from the instant situation 15The central question is whether the remedy provisions ofFox Midwest Theatres,supra, were overruled by theMar-Lendecisions, supra. It is noted that in the originalMar-Lendecision, 243NLRB 523, 534 (1979), the Board15 See, for example,Hooker Chemicals Corp,supra andPeoria PaintingContractors,supra, in which there were unlawful lockouts,Pacific Grind-ingWheel Co,220 NLRB 1389 (1975), enfd 572 F 2d 1343 (9th Cir1978), andBagel Bakers Council,174 NLRB 622 (1969), enfd in part 434F 2d 884 (2nd Cir 1970), in which there was overall bad-faith bargaining,andHuttig Sash & Door Co,154 NLRB 811 (1955), enfd 377 F 2d 964(8th Cir 1967), in which there was a midterm modification85adopted the decision of the administrative law judgewhich citedFox Midwest Theatresfor the propositionthat 8(d)(3) notices were required There is no other ref-erence toFox Midwest Theatresin that case. I believethatMar-Lenissufficiently different on its facts fromFox Midwest Theatresthat there is no basis for sayingthatMar-Lenoverruled Fox, sub silentio. There was nobargaining, much less bargaining to impasse, the outsideunit inMar-Len.Also inMar-Lenthere was overall bad-faith bargaining in the inside unit that may well have col-ored the remedy with regard to the outside unit. In sumIbelieve that under the narrow factual circumstancespresent inFox Midwest Theatresand in the instant casetheFox Midwest Theatresdecision is still controlling lawI shall therefore not recommend the backpay award re-quested by the General Counsel.As the strikers in the southern California and Phoenixbargaining units have been found to be unfair labor prac-tice strikers, I recommend that they be given reinstate-ment rights as are set out inWhisper SoftMills, 267NLRB 813 (1983) It is recommended that Respondentbe ordered to reinstate those employees upon their un-conditional request, to their former jobs or, if such posi-tions no longer exist, to substantially equivalent posi-tions, t 6without prejudice to their seniority or otherrights or privileges previously enjoyed, discharging, ifnecessary, any replacements, and that it make wholesuch employees for any loss of earnings resulting from itsfailure to reinstate them within 5 days of their uncondi-tional request with interest thereon to be computed in ac-cordancewithFloridaSteelCorp.,231NLRB 651(1977) 17 If Respondent has already rejected, or hereaf-ter rejects, unduly delays, or ignores any unconditionaloffer to return to work or attaches unlawful conditionsto its offer of reinstatement, the 5-day period serves nouseful purpose and backpay will commence as of the un-conditional offer to return to work. i 8 Such employeesfor whom no employment is immediately available shallbe placed on a preferential hiring list for employment aspositions become available and before other persons arehired for such work. Priority for placement on such listis to be determined by seniority or some other nondis-criminatory test 19[Recommended Order omitted from publication.]16Nothing herein is to be construed as to require Respondent to rein-state the job duties of the projectionists that existed prior to modificationsthat Respondent made on October 11 and December 6, 198217 See generallyIsis Plumbing Co,138 NLRB 716 (1962)18 SeeNewport News Shipbuilding and Dry Dock Co,236 NLRB 1637(1978), enfd 602 F 2d 73 (4th Cir 1979)1sCutten Supermarket,220 NLRB 507 (1975)